NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 15-1053
                                      ___________

                                BRUCE E. BALDINGER

                                             v.

                        ANTONIO FERRI; MATTEO PATISSO;
                         NATIONAL FRAUD CONSTABLE
                          a/k/a The National Fraud Constable

                                             Matteo Patisso,
                                                           Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 3-10-cv-03122)
                      District Judge: Honorable Peter G. Sheridan
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 November 14, 2016

              Before: AMBRO, KRAUSE and NYGAARD, Circuit Judges

                           (Opinion filed: December 20, 2016)
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In 2010, Bruce Baldinger, the plaintiff-appellee, brought a diversity action in the

United States District Court for the District of New Jersey. Baldinger, an attorney,

alleged that the defendants, including Matteo Patisso, disseminated false information and

interfered with his law practice. Baldinger moved for default judgment. Following an

evidentiary hearing, the District Court granted the motion, awarding more than one

million dollars to Baldinger and imposing an injunction on Patisso. Patisso moved for

reconsideration and filed a motion under Federal Rule of Civil Procedure 60(b). The

District Court denied both motions, Patisso appealed, and we affirmed. Baldinger v.

Ferri, 541 F. App’x 219, 222 (3d Cir. 2013) (not precedential).

       Undeterred, Patisso continued to seek relief from the entry of judgment. As

relevant here, on July 21, 2014, Patisso filed a motion under Rule 60(b) seeking to

dismiss the complaint, to dissolve the judgment due to fraud upon the court, and to recuse

Judge Sheridan. By order entered November 3, 2014, the District Court denied that

motion on the merits and ordered that Patisso must submit a request and obtain approval

prior to filing any new motions or applications. Patisso sought leave to file a motion for

reconsideration. The District Court denied his request on November 19, 2014, providing

a handwritten notation on the motion itself that “[t]his matter is nearly identical to a prior

motion which I denied; and I ordered any subsequent filings must be pre-approved by this

Court. Since it was not pre-approved, it is denied.” (Dist. Ct. Doc. No. 320). Shortly

thereafter, on December 3, 2014, Patisso submitted a letter, again requesting permission

to file a motion for reconsideration. (Dist. Ct. Doc. No. 324). By order entered
                                              2
December 3, 2014, the District Court denied the request, stating, “[a]s previously noted,

Mr. Patisso continues to seek relief on matters that have been previously determined.

This is another example of [the] same. As such, the request to review the above orders is

denied.” Patisso appealed. 1

       The District Court did not abuse its discretion in denying Patisso’s December 3,

2014 request to file a motion for reconsideration. “The law of the case doctrine ‘posits

that when a court decides upon a rule of law, that decision should continue to govern the

same issues in subsequent stages in the same case.’” See Farina v. Nokia Inc., 625 F.3d

97, 117 n.21 (3d Cir. 2010) (citation omitted); see also Skretvedt v. E.I. DuPont De

Nemours, 372 F.3d 193, 203 n.13 (3d Cir. 2004) (“Under the mandate rule, a species of

the law of the case doctrine, a trial court must comply strictly with the mandate directed

to it by the reviewing court.” (internal quotation marks omitted)). Here, Patisso’s attempt

to have a motion for reconsideration heard was essentially indistinguishable from prior

requests for relief, which the District Court had denied and which we had affirmed.

While there are exceptions to the law of the case doctrine, none of those “extraordinary




1
  Pursuant to 28 U.S.C. § 1291, we have jurisdiction over the December 3, 2014 order.
See Turner v. Evers, 726 F.2d 112, 114 (3d Cir. 1984) (explaining that while a timely
filed motion for reconsideration tolls the period for filing an appeal, a motion to
reconsider the denial of an earlier motion for reconsideration – a motion for “re-
reconsideration” – does not extend the appellate period). We review for abuse of
discretion an order denying a motion for leave to file a motion for reconsideration. See
Max’s Seafood Café v. Quinteros, 176 F.3d 669, 673, 677 (3d Cir. 1999).

                                             3
circumstances” is applicable here. See Schneyder v. Smith, 653 F.3d 313, 331-32 (3d

Cir. 2011).

       In addition, we agree with the District Court to the extent that it held that Patisso

failed to meet the requirements for obtaining reconsideration. A party seeking

reconsideration must demonstrate an intervening change in the controlling law, the

availability of new evidence that was not previously available, or the need to correct a

clear error of law or fact or to prevent manifest injustice. Max’s Seafood Café, 176 F.3d

at 677. Patisso did not meet any of these requirements. Instead, it appears that he simply

seeks to re-litigate arguments that the District Court has already rejected.2 See Exxon

Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008) (stating that a motion for

reconsideration may not be used to relitigate old matters or to present evidence that could

have been offered earlier).

       For instance, we note that Patisso alleges that the claims brought against him were

barred because they had been previously litigated in a case filed in the United States

District Court for the Eastern District of New York. Appellant’s Br., p. 14-15. But, as

the District Court explained in denying the Rule 60(b) motion on November 3, 2014, the

issues and parties in the two cases are different. In particular, the New York case was



2
  We note that Patisso does not challenge the District Court’s order to the extent that it
was based on the pre-filing injunction. See Chipps v. U.S. Dist. Ct. for Middle Dist. of
Pa., 882 F.2d 72, 73 (3d Cir. 1989) (stating that District Courts may issue an injunction to
require litigants who have engaged in abusive, groundless, and vexatious litigation to
obtain approval of the court before filing further complaints); Kost v. Kozakiewicz, 1
                                              4
brought against defendants who were represented by Baldinger, not against Baldinger

himself.

      Patisso also sought reconsideration of Judge Sheridan’s rejection of his request for

recusal. In his brief, Patisso contends that Judge Sheridan’s recusal is “mandated”

because of alleged ex parte communications with Baldinger. Appellant’s Br., p. 8-11, 16-

17. According to Patisso, Judge Sheridan improperly informed Baldinger that “non-party

witnesses as to damages could appear by telephone.” Id. at 16. This specific argument,

however, was not raised in Patisso’s Rule 60(b) motion. See Kost, 1 F.3d at 182. In any

event, Patisso’s claim appears to be based on a disagreement with the District Court’s

legal rulings, which is not an adequate basis for recusal. See Securacomm Consulting,

Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d Cir. 2000).

      For the foregoing reasons, we will affirm the District Court’s judgment.




F.3d 176, 182 (3d Cir. 1993) (noting that issues not raised on appeal are deemed
abandoned and waived).
                                             5